Exhibit 10.21

 

[g63032ksimage002.gif]

 

Executive Severance Plan
as amended
effective April 1, 2004

 

Summary Plan Description (SPD) for Executives at ATK and its associated
companies.  April 2004

 

Alliant Techsystems Inc. (ATK) provides a severance benefit to eligible
Executives who are terminated for convenience or due to lay off or reduction in
workforce. Note that severance is not available in other types of terminations
including voluntary resignation or termination for cause nor is severance
available when a participant is reassigned to another position or offered other
employment by a successor or acquiring company.

 

This document is the summary plan description (SPD) and contains all the terms
of the ATK Executive Severance (Plan) for eligible employees adopted by the
company effective April 1, 2004.  A Change of Control does not trigger any
benefits under this Plan.

 

A severance payment is contingent upon a signed (and unrescinded) general
release of all claims against ATK in a form acceptable to ATK.  Upon official
notification of termination, an individual will have a period of time to
consider whether to accept and sign the general release.  An example of the
general release is attached to this SPD.  Its form may vary from state to state
and it may be changed from time to time.

 

 

Questions

 

Contact Employee Solutions if you have questions about this Plan.  You may
obtain a printed copy of this SPD from Employee Solutions, or you may print a
copy from ATKNET (click on Microsoft Word doc).

 


RESERVATION OF RIGHTS

 

ATK reserves the right to change, amend or terminate this Plan or to change the
severance benefit available under the Plan at any time in ATK’s sole discretion.

 

1

--------------------------------------------------------------------------------


 

Plan highlights

 


PLAN FEATURE


 


HOW IT WORKS


 


 


 

Plan participation

 

You automatically become a participant in the Plan when you become an Executive
employee of ATK or one of its associated companies.  If at any time, you are
demoted or otherwise removed from an Executive position, then you are
disqualified from participation in this Plan.  Persons in contract or consultant
positions are not eligible for benefits under this Plan.

 

 

 

Plan cost

 

ATK will pay the entire cost of severance benefits paid under this Plan out of
its general funds.

 

 

 

Benefit eligibility

 

You may be offered a severance benefit if you are terminated for convenience or
due to layoff or reduction in workforce as determined by ATK and all other
conditions of the Plan are met.

 

 

 

Form of Benefit

 

If eligible, you will be provided at least two weeks’ notice of your termination
date, or pay in lieu of notice, a severance benefit that includes a lump-sum
severance payment, plus an additional lump-sum payment to offset costs to
continue health care, and outplacement services.

 

 

 

Benefit amount

 

For a Tier 1 Executive the amount of severance is equal to 12 months of base
salary.

 

 

 

 

 

For a Tier 2 Executive the amount of severance is based on two weeks of base
salary for each full year of continuous service with ATK measured from the most
recent hire date and calculated as of the effective date of termination.  It
includes a minimum severance payment of 26 weeks and a maximum severance payment
of 39 weeks.

 

 

 

 

 

Note that the Plan has a non-duplication of severance benefit provision.

 

 

 

General Release

 

You are required to sign a general release of all employment-related claims
prior to receiving a severance payment.  This agreement includes post-employment
restrictions relating to competition and non-solicitation of workforce.

 

 

 

When benefit is payable

 

Severance is payable after the termination of your employment and after the
rescission period set in your signed general release, if any, has elapsed.

 

2

--------------------------------------------------------------------------------


 

Table of contents

 

Cover note

 

 

 

 

 

Reservation of rights

 

 

 

 

 

Plan highlights

 

 

 

 

 

About this SPD

 

 

 

 

 

Introduction

 

 

 

 

 

Plan eligibility

 

 

Benefit eligibility

 

 

Coordination with Employment Agreements and other separation benefits

 

 

 

 

 

Form of severance benefit

 

 

 

 

 

Notice

 

 

Severance Payment

 

 

Other Severance Benefits

 

 

 

 

 

 

 

 

General provisions

 

 

 

 

 

Year of Service

 

 

General Release

 

 

Post-Employment Restrictions

 

 

Benefit Prorate (RPT)

 

 

Non-duplication

 

 

Medical / disability leave of absence

 

 

Change of Control

 

 

Amendment or Termination

 

 

 

 

 

Administration (ERISA)

 

 

 

 

 

General Release (example)

 

 

 

About this SPD

 

•          This document is the Summary Plan Description (SPD) of the Executive
Severance Plan (Plan).  It explains who is eligible, what the benefit is, and
how and when the benefit may be distributed.

 

•          See the Administration section for additional administrative
information, including your rights under the Employee Retirement Income Security
Act (ERISA).

 

•          This SPD is not meant to cover every detail of the Plan.  Complete
details are in the plan document that, in all cases, governs the interpretation,
operation, and administration of the Plan.  In the event of a conflict between
this SPD and the plan document or any terms or conditions, the text of the plan
document will prevail.

 

3

--------------------------------------------------------------------------------


 

Introduction

 

The ATK severance benefit is designed to provide you with advance notice of
termination, a lump sum severance payment, and other benefits described herein,
if you are terminated for convenience or due to a layoff or reduction in
workforce (RIF) from active regular full-time or regular part-time employment
with ATK or any of its associated companies.

 

For a Tier 1 Executive the amount of severance is equal to 12 months of base
salary.  For a Tier 2 Executive the amount of severance is based on two weeks of
base pay for each full year of continuous service with ATK measured from the
most recent hire date and calculated as of the effective date of termination. 
It may include service with a predecessor company. (See page 9.)  It includes a
minimum severance payment of 26 weeks and a maximum severance payment of 39
weeks.

 


PLAN ELIGIBILITY


 

You are eligible to participate in the Plan if you are an active regular
full-time or regular part-time salaried employee currently in a Tier 1 or Tier 2
Executive position.

 

•                  You are in a Tier 1 Executive position if you are an officer
elected by the ATK Board of Directors or you are a grade level 22A, 23 or 24.

 

•                  You are in a Tier 2 Executive position if you are grade level
22B or 22C and are eligible to participate in the ATK Executive Incentive
Program.

 

If you are eligible to participate in the Plan, you will remain a participant in
the Plan until the earliest of the following events occur:

 

•          You voluntarily terminate your employment.  (As used here, this
excludes a formal Request for Layoff Consideration, which may be periodically
offered);

 

•          You are terminated for cause by ATK;

 

•          You die, retire, or receive all severance benefits provided for under
this Plan, or you no longer qualify to receive benefits under the Plan; or

 

•          ATK no longer offers the Plan.

 

For purposes of this Plan, termination for cause shall include termination for
(i) any material failure of you to perform your duties, (ii) gross negligence or
willful or intentional wrongdoing or misconduct, (iii) a material breach by you
of any confidentiality agreement with the Company or duty of loyalty to the
Company, (iv) a commission of an act of personal dishonesty which involved
material personal profit in connection with the Company, or (v) a conviction or
guilty plea by you of a felony offense or a crime involving moral turpitude.  If
ATK so terminates your employment for cause, then you will not be eligible for
severance. 

 

4

--------------------------------------------------------------------------------


 

You are not eligible to participate in the Plan if:

 

•          You are classified as other than a regular employee, e.g., temporary
status, independent contractor, temporary agency employee, consultant, etc.; or

 

•          You are not an Executive of ATK or an associated company.

 

In addition, you are disqualified from participation in the Plan if you are not
actively at work as of the effective date of your termination.  Generally, you
are not considered actively at work, if you are on a leave of absence in excess
of ninety (90) consecutive calendar days, and you are not being paid wages or
Paid Time Off.  (Note: Employees on military leave of absence covered by
Uniformed Services Employment and Reemployment Rights Act (USERRA) are not
disqualified from receiving a severance benefit.)

 


BENEFIT ELIGIBILITY


 

If you are eligible to participate in the Plan, you may qualify for a severance
benefit when all of the following conditions are met:

 

•                  You are terminated for convenience or due to a layoff or RIF,
or ATK otherwise determines, in its sole discretion, that you are entitled to
severance benefits;

 

•                  You have signed a general release of all employment-related
claims or potential claims against ATK after you are officially notified of
termination and within the consideration period set in your general release; and

 

•                  The rescission period set in your general release, if any,
has elapsed.

 

For purposes of this plan, termination for convenience shall mean ATK’s
termination of your employment at any time without cause.  If ATK so terminates
your employment, then you may be eligible for severance.

 

Even if you are eligible, you will not qualify for a severance benefit if:

 

•          You refuse to work during the notice period or fail to satisfactorily
perform your job until your termination date, as determined in the sole
discretion of ATK;

 

•          You refuse to comply with a confidentiality agreement or non-compete
agreement or you disclose ATK trade secrets or confidential or proprietary
information;

 

•          You intentionally damage or refuse to return ATK or customer
property;

 

•          You engage in conduct or behavior that would otherwise lead to
termination of your employment such as disclosing confidential information,
disparaging the company, mistreating or harassing other employees, or violating
other workplace rules or ATK’s Code of Conduct; or

 

•          You are a participant in the Alliant Techsystems Inc. Income Security
Plan and your termination is a Qualifying Termination as defined under that
plan.  Under no circumstances will you receive benefits under both the Income
Security Plan and this Plan as a result of the termination of your employment.

 

Severance benefits are not paid under this Plan in the following situations:

 

•          You are placed on a directed leave of absence or a temporary layoff
status, as determined by the company; or operations have been temporarily
interrupted due to a maintenance or vacation shutdown, material shortage, etc.;

 

5

--------------------------------------------------------------------------------


 

•          Your location, business unit, or work function is sold, transferred,
outsourced, or merged with a third party and you are offered employment by or
you are transferred to the purchaser or other third party, whether or not you
accept such employment;

 

•          Your termination is for cause;

 

•          A Change of Control occurs;

 

•          You are transferred from one ATK location to a different ATK
location;

 

•          Your position is eliminated and you are offered a comparable position
with ATK within the same geographic area;

 

•          You voluntarily terminate, resign, abandon your position (e.g.,
refuse to work until your termination date), or fail to return from an approved
leave of absence; or

 

•          You are not eligible on the effective date of your termination from
employment with ATK.

 

Even if severance benefits have commenced, all remaining benefits will be
forfeited and your severance benefit will be terminated automatically if ATK
determines in its sole discretion that:

 

•          You should have been disqualified or ineligible from receiving
benefits because of one of the conditions listed above;

 

•          You engage in any conduct that damages ATK’s business or defames or
slanders ATK’s name or business reputation; or

 

•          You violate any provisions of your signed general release.

 

Coordination with Employment Agreements and other separation benefits

 

ATK retains the right to enter into side agreements with you that amend your
rights under this Plan.  This Plan does not supersede any additional rights you
may have pursuant to an employment agreement, or under federal or state law. 
However, if you are entitled to any other severance or termination of employment
benefits, other than those provided by this Plan, then your benefits under this
Plan will be reduced by the amounts of such other payments.  The severance
benefits under this Plan are in lieu of any benefits that may be available under
ATK Severance Plan A and/or ATK Severance Plan B; for Executives, this Plan
governs severance benefits.

 

6

--------------------------------------------------------------------------------


 

Forms of severance benefit

 

If you meet the plan eligibility and benefit eligibility requirements contained
in this Plan and you are eligible for a severance benefit, your severance
benefit may include the following:

 


NOTICE


 

You will normally be given up to two weeks notice of your termination date. 
Unless otherwise directed by ATK, you are expected to work through your
termination date.  Failure to work during the notice period may disqualify you
from receiving severance benefits.  Layoff notification paperwork will include
the length of the notice period.  ATK retains the right to offer you two weeks’
pay in lieu of notice.

 


SEVERANCE PAYMENT


 

•                  Your severance payment will be paid in a lump sum and will
include:

 

•                  For a Tier 1 Executive:

 

•                  An amount equal to 12 months (“Severance Period”) of base
salary, regardless of length of service or time in position,

 

•                  Plus an additional lump sum of $15,000.00 to offset the cost
of continuing health care coverage.

 

•                  For a Tier 2 Executive:

 

•                  An amount equal to two weeks of base salary for each full
year of continuous service with a minimum of 26 weeks and a maximum of 39 weeks
(“Severance Period”).  For example, a Tier 2 Executive with one year of service
is eligible for 26 weeks of base salary (minimum); a Tier 2 Executive with 14.5
years of service is eligible for 28 weeks of base salary (full years of service
multiplied by two weeks of base salary); and a Tier 2 executive with 21 years of
service is eligible for 39 weeks of base salary (maximum).

 

•                  Plus an additional lump sum of $8,000.00 to offset the cost
of continuing health care coverage.

 

Additional notes:

 

•          Taxes and other required or authorized payroll deductions will be
withheld.

 

•          None of your severance payment will be considered pensionable
earnings (for example, it is not “Earnings” or “Recognized Compensation”) for
purposes of any ATK qualified or non-qualified plan.

 

•          Severance payments will be reduced by payments made to you under any
other severance plans or employment agreement.

 

•          Any money you owe ATK that has not been repaid as of your termination
date will be withheld from your severance payment.

 

7

--------------------------------------------------------------------------------


 


OTHER SEVERANCE BENEFITS


 

Outplacement Services:  ATK will provide you with outplacement services, the
scope and provider of which will be determined by ATK.  You must utilize these
outplacement services within 6 months of your termination date.  You may not
receive a cash payment in lieu of this benefit.

 


NOTE


 

Stock Options/Restricted Stock/Performance Shares:  This Plan does not affect
how stock incentives or bonuses such as stock options, restricted stock, or
performance shares are treated at termination of employment.  The terms of your
individual stock agreements and the plans that govern stock incentives or
bonuses, such as stock options, restricted stock, or performance shares will
govern in the event of the termination of your employment.  Payments for stock
options, restricted stock and performance shares will not be deducted from your
severance benefit under this Plan.

 

8

--------------------------------------------------------------------------------


 


GENERAL PROVISIONS

 


YEAR OF SERVICE


 

For purposes of this Plan, a Tier 2 Executive’s severance payment amount is
based on full years of service with ATK.  Service includes continuous active
regular status employment measured from most recent hire date.  It may also
include service with a predecessor company, i.e. a company that is acquired by
ATK.  It does not include time worked as a temporary status employee,
independent contractor, temporary agency employee, consultant, etc. Service is
calculated as of the effective date of termination.

 

If you are a Tier 2 Executive, any period of employment with a predecessor
company will only be included in the calculation of your severance benefit if
(1) you were employed by the predecessor company on the effective date of its
acquisition by ATK, (2) you are eligible to participate in ATK’s Executive
Incentive Program, and (3) your service with the predecessor company is not
specifically excluded by this Plan.  This Plan does not recognize previous
service with Olin Corporation.

 


GENERAL RELEASE


 

You are required to sign a general release of all employment-related claims
prior to receiving any severance benefit.  This general release includes a
release of all claims and causes of action, arising, or which may have arisen,
out of or in connection with your employment or termination from employment with
ATK.  If you are eligible for a severance payment, you will have up to 45
calendar days to consider signing the general release.  After you sign the
general release, you will have up to 15 calendar days during which to rescind
the general release.  The specific length of the consideration period and
rescission period, if any, will be set in your individual general release.

 


POST-EMPLOYMENT RESTRICTIONS


 

Competition Restrictions.  In order to protect ATK’s legitimate interests,
including, but not limited to confidential information, trade secrets, and
customer/vendor relationships, you will not, during the Severance Period,
directly or indirectly, personally engage in, nor shall you own, manage,
operate, join, control, consult with, participate in the ownership, operation or
control of, be employed by, or be connected in any manner with any person or
entity that develops, manufactures, distributes, markets or sells services or
products competitive with those that ATK manufactures, markets or sells to any
customer anywhere in the world, during the Severance Period.  If during your
Severance Period, you wish to obtain other non-competitive employment, you agree
to meet and confer in good faith with ATK prior to accepting such employment. 
You will provide ATK with the name of any potential future employer and give ATK
the right to provide a copy of this provision to said potential employer.

 

Non-Solicitation.  During the Severance Period, you will not, directly or
indirectly solicit any of ATK’s employees for the purpose of hiring them or
inducing them to leave their employment with ATK, nor will you own, manage,
operate, join, control, consult with, participate in the ownership, management,
operation or control of, be employed by, or be connected in any manner with any
person or entity that engages in the conduct proscribed by this paragraph during
the Severance Period.

 

Breach.  If in ATK’s sole determination, you breach any of these Post-Employment
Restrictions, ATK will be entitled to injunctive relief in addition to any other
legal or equitable remedies.  At that time, ATK will immediately discontinue any
remaining severance benefits.  Further, ATK is entitled to repayment of the
percentage of your severance benefits providing consideration for these
provisions.  This percentage will be identified in your General Release of
Claims agreement.

 

9

--------------------------------------------------------------------------------


 


BENEFIT PRORATE (RPT)


 

If on the date your employment terminates you are classified as a regular
part-time employee, your severance benefit is pro-rated, based on your current
base pay and average number of hours worked over the past six months.

 


NON-DUPLICATION PROVISION


 

Full years of service is measured from your most recent hire date.  You will not
receive a severance benefit for any previous period of employment regardless of
whether you received severance under this Plan, an earlier ATK plan, or under
the plan of a predecessor or affiliated company.  If due to a unique
circumstance, you received severance pay or paid leave in lieu of service since
your most recent hire date under this Plan, an earlier ATK plan, or under the
plan of a predecessor or affiliated company, then the years of service used to
calculate the severance benefit amount you received will be subtracted from any
future severance benefit.

 


MEDICAL OR DISABILITY LEAVE


 

Like other employees who are not actively at work for more than ninety days,
employees not at work due to a medical or disability leave are generally not
eligible for severance when their job position is eliminated.  If the leave of
absence qualifies for Short Term Disability or the employee is in the first six
months of Long Term Disability, and the employee is able to return to work prior
to exhausting Short Term Disability or the first six months of Long Term
Disability, but there is no job position to return to, then ATK may offer the
employee a severance benefit.

 


CHANGE OF CONTROL


 

A Change of Control occurs upon one or more of the following events:

 

•                  Acquisition by an individual, entity or group of 40 percent
or more of ATK’s stock.

 

•                  Consummation of a merger, consolidation or sale of all or
substantially all of ATK’s assets; however, such a transaction will not be
considered a Change of Control if ATK’s shareholders receive 60 percent or more
of the new corporation’s stock.

 

•                  A change in the majority of the Board of Directors.

 

•                  An approval by the shareholders of a liquidation or
dissolution of ATK.

 

•                  Any other circumstances the Board of Directors deems to be a
Change of Control.

 

A Change of Control does not result from ATK’s insolvency.

 

In the event of a Change of Control, this Plan may not be amended, changed, or
terminated for a period of one year from the effective date of the acquisition
or merger in a manner that would adversely affect eligible plan participants
unless 80 percent of such participants provide written consent.

 


PLAN MAY BE AMENDED OR TERMINATED


 

At any time prior to a Change of Control, ATK, through the P&C Committee of the
Board of Directors, has the sole discretion to change, amend or terminate this
Plan or to change the severance benefit available under the Plan at any time.

 

10

--------------------------------------------------------------------------------


 

Administration

 

The Employee Retirement Income Security Act of 1974 (ERISA) requires that you be
given certain information to help you answer administrative questions about the
Plan.  Also detailed in this section is the appeal process if your claim for
benefits is denied, as well as your legal rights under ERISA.

 

Name of Plan

 

ATK Plan 5A - Non-Health Welfare Benefit Plan for Non-Union Employees

 

 

 

Plan Sponsor and Plan Administrator

 

Alliant Techsystems Inc.
5050 Lincoln Drive
Edina, MN 55436-1097
1-800-877-2072

 

 

 

Administration

 

Ultimate responsibility for administration of the Plan and interpretation of the
Plan’s provisions rests with ATK, acting through its officers and employees. The
PRC has the exclusive right to make final determinations regarding Plan
eligibility and to provide conclusive interpretation of Plan provisions.

 

 

 

 

 

The CPO has appointed the Alliant Pension and Retirement Committee (PRC) to
decide appeals of denied claims.  The PRC has final discretionary authority to
decide claim appeals under this Plan.

 

 

 

 

 

Correspondence regarding the Plan should be directed to the
Chief People Officer - MN01-1030
at the company address shown above.

 

 

 

Employer Identification Number

 

41-1672694

 

 

 

Plan Number

 

527 (Non Union)

 

 

 

Type of Plan

 

Welfare plan, Severance

 

 

 

Plan Eligibility

 

As defined in Eligibility section

 

 

 

Plan Funding

 

Unfunded - Benefits are paid from Employer’s general assets.

 

 

 

Plan Year

 

The Plan year begins on January 1 and ends on December 31.

 

 

 

Agent for Legal Process

 

General Counsel—MN01-1080
at the company address shown above
-or-
CT Corporation
405 Second Ave. So.
Minneapolis, MN  55401
Note:  CT Corporation has locations in every state.

 

11

--------------------------------------------------------------------------------


 

CLAIMS

 

If you believe you may be entitled to benefits, or you disagree with any
decision regarding your benefit, you should present a written claim / appeal to
ATK Employee Solutions at the following address. (An oral claim or request for
review is not sufficient.)

 

Alliant Techsystems Inc.
Attn: Chief People Officer – MN01-1030
5050 Lincoln Drive

Edina, MN 55436-1097
1-800-277-8072

 

If you do not file a written claim or follow the claims procedures, you may give
up legal rights.

 

A Claim for Benefits

 

A “claim” for benefits is a request for benefits under the Plan filed in
accordance with the Plan’s claims procedures. To make a claim or request review
of a denied claim, you must file a written claim with ATK Employee Solutions at
the address shown above.  An oral claim or request for review is not sufficient.

 

Steps in Filing a Claim

 

Time for Filing a Claim.  You must file your written claim with ATK Employee
Solutions within 1 year after the date you knew or reasonably should have known
of the facts behind your claim.

 

Filing a Claim.  You must file your claim with ATK Employee Solutions at the
address noted above.  You must include the facts and arguments that you want
considered during the claims procedure.

 

Response from ATK Employee Solutions.  Within 90 days of the date ATK Employee
Solutions receives your claim, you will receive a written or electronic notice
of the decision or a notice describing the need for additional time (up to 90
additional days) to reach a decision.  If ATK Employee Solutions notifies you
that it needs additional time, the notice will describe the special
circumstances requiring the extension and the date by which it expects to reach
a decision.  If ATK Employee Solutions denies your claim, in whole or in part,
you will receive a notice specifying the reasons, the Plan provisions on which
it is based, a description of additional material (if any) needed to perfect the
claim, your right to file a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if your claim is
denied upon review, and it will also explain your right to request a review.

 

Steps in Filing Request for Review.

 

Time for Filing a Request for Review.  If ATK Employee Solutions denies your
claim, you may request a review of your claim by the ATK Pension and Retirement
Committee (ATK PRC).  ATK Employee Solutions must receive actual delivery of
your written request for review within 60 days after the date you receive notice
that your claim was denied.

 

Filing a Request for Review of a Denied Claim.  You may file a request for
review of a denied claim with ATK Employee Solutions, which will be forwarded to
the ATK PRC. Your request must include issues that you want considered in the
review.  You may submit written comments, documents, records, and other
information relating to your claim.  Upon request, you are entitled to receive
free of charge reasonable access to and copies of the relevant documents,
records, and information used in the claims process.

 

12

--------------------------------------------------------------------------------


 

Response from ATK PRC on Review. Within 60 days after the date ATK Employee
Solutions receives your request, you will receive a written or electronic notice
of the decision or a notice describing the need for additional time (up to 60
additional days) to reach a decision.  If you are notified that the PRC needs
additional time, the notice will describe the special circumstances requiring
the extension and the date by which it expects to reach a decision.  If the PRC
affirms the denial of your claim, in whole or in part, you will receive a notice
specifying the reasons, the Plan provisions on which it is based, notice that
upon request you are entitled to receive free of charge reasonable access to and
copies of the relevant documents, records, and information used in the claims
process, and your right to file a civil action under section 502(a) of ERISA.

 

If the PRC Requests Further Information Regarding Your Claim on Review.  If the
PRC determines it needs further information to complete its review of your
denied claim, you will receive a written notice describing the additional
information necessary to make the decision.  You will then have 60 days from the
date you receive the notice requesting additional information to provide it to
the PRC.  The time between the date the PRC sends its request to you and the
date it receives the requested additional information from you shall not count
against the 60-day period in which the PRC has to decide your claim on review. 
If the PRC does not receive a response, then the period by which the PRC must
reach its decision shall be extended by the 60-day period provided to you to
submit the additional information.  Note:  If special circumstances exist, this
period may be further extended.

 

In General.  The PRC, or its designee, will make all decisions on claims and
review of claims.  With respect to the review of original and denied claims, the
PRC has the sole discretion, final authority, and responsibility to decide all
factual and legal questions under the Plan.  This includes interpreting and
construing the Plan and any ambiguous or unclear terms, and determining whether
a claimant is eligible for benefits and the amount of the benefits, if any, a
claimant is entitled to receive.  The PRC may hold hearings and reserves the
right to delegate its authority to make decisions. The PRC may rely on any
applicable statute of limitations as a basis to deny a claim.  The PRC’s
decisions are conclusive and binding on all parties.  You may, at your own
expense, have an attorney or representative act on your behalf, but the PRC
reserves the right to require a written authorization for a person to act on
your behalf.

 

Time Periods.  The time period for review of your claim begins to run on the
date ATK Employee Solutions receives your written claim.  Similarly, if you file
a timely request for review, the review period begins to run on the date ATK
Employee Solutions receives your written request.  In both cases, the time
period begins to run regardless of whether you submit comments or information
that you would like to be considered on review.

 

Limitations Period.  If you file your claim within the required time, complete
the entire claims procedure, and the PRC denies your claim after you request a
review, you may sue over your claim (unless you have executed a release on your
claim).  You must, however, commence that suit within 30 months after you knew
or reasonably should have known of the facts behind your claim or, if earlier,
within 6 months after the claims procedure is completed.

 

Exhaustion of Administrative Remedies.  Before commencing legal action to
recover benefits, or to enforce or clarify rights, you must completely exhaust
the Plan’s claim and review procedures.

 

Administrative Safeguards.  The Plan uses the claims procedures outlined herein
and the review by the PRC as administrative processes and safeguards to ensure
that the Plan’s provisions are correctly and consistently applied.

 

13

--------------------------------------------------------------------------------


 

The PRC has the sole discretion, authority, and responsibility to decide all
factual and legal questions under the Plan.  This includes interpreting and
construing the plan document and any ambiguous or unclear terms within the plan
document, and determining whether a claimant is eligible for benefits under the
Plan and the amount of the benefits, if any, a claimant is entitled to receive. 
The PRC’s decisions are conclusive and binding on all parties.

 

Your legal rights.  As a participant in this Plan, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA).  ERISA requires that all Plan participants shall be entitled to:

 

•          Examine all Plan documents, including insurance contracts and
collective bargaining agreements that govern the Plan, and a copy of the latest
annual report (Form 5500) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration (“EBSA”).  These documents are available for inspection at no
charge in the Plan Administrator’s office, and other specified locations, such
as worksites and union halls.

 

•          Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description.  The Plan Administrator may
charge a reasonable amount for the copies.

 

•          Receive a summary of the annual financial report for any plan that
pertains to you.  The Plan Administrator is required to furnish you with
financial summaries called Summary Annual Reports (SARs).

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating certain rights for plan participants, ERISA imposes
certain duties on the people who are responsible for the operation of the
employee benefit plans.  The people who operate your plan, called “fiduciaries”
of the plan, have a duty to do so prudently and in the interest of you and other
plan participants and beneficiaries.

 

No one including your employer, your union, or and other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this as done, to obtain copies of documents
relating to the decision without charges and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request in writing a copy of plan documents or the latest
annual report from the plan and do not receive them within 30 days, you may file
suit in Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials to you and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

14

--------------------------------------------------------------------------------


 

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.  In addition, if you disagree
with the Plan’s decision or lack thereof concerning the qualified status of a
domestic relations order or a medical child support order, you may file suit in
Federal court.  If it should happen that the Plan fiduciaries misuse the Plan’s
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in
Federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person or entity you have
sued to pay these costs and fees.  If you lose, the court may order you to pay
these costs and fees (for example, if the court finds your claim frivolous).

 

Assistance With Your Questions

 

If you have any questions about your benefits, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest area office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington DC 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

15

--------------------------------------------------------------------------------